Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.

Response to Arguments

4.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.
5.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
6.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 

Claim Rejection- 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9 & 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Howard (Pub No. US WO2018/064198) and further in view of Hill (Pub No. 2006/0001888). 
Regarding claim 1, Howard discloses a method comprising: receiving, from a light capture device, retroreflected light that indicates at least one retroreflective property of a retroreflective article, wherein retroreflected light is captured at a first distance between the light capture device and the retroreflective article (Para. 99: Device receives an image of an article captured at a first distance, wherein optical elements are embodied on the physical surface of the article. Also para. 46 & 47 & 58: one or more optical codes are generated by the optical elements, wherein the state of the optical elements in the article, i.e. 0 or 1, active or inactive, is determined by the light intensity of the retroreflected light. retroreflective property of a retroreflective material); determining, by a computing device communicatively coupled to the light capture device (Fig. 5 & 7), a first set of information based at least in part on the at least one retroreflective property of the retroreflective article (Fig. 7 & para. 99:  the computing device decodes a first value that is encoded by the optical code of the parent optical elements using the image captured at the first distance. Retrieve information of the retroreflective property); receiving, by the computing device and from the light capture device, an image that includes at least one object (Fig. 5: Image captured of an object), wherein the image is captured at a second distance between the light capture device and the retroreflective article that is less than the first distance, wherein the at least one object in the image includes a spatially resolvable property that is not resolvable at the first distance (Fig. 7 & Para. 100: the computing device receives a second image of the article captured at a second distance that is less than the first instance; para. 56 & 60: the optical code corresponding to the child optical elements can be decoded when captured at the second distance but not at the first distance) & (Para. 68-69); determining, by the computing device and based at least in part on the spatially resolvable property, a second set of information that corresponds to the object in the image (Fig. 7 & para. 100: the computing device decodes a second value that is encoded by the optical code of the child optical elements using the image captured at the second distance); and performing, by the computing device, at least one operation based at least in part on the second set of information (D1: Fig. 7: S712: the computing device performs at least one operation based at least in part on the second encoded value & Para. 99-100).  
Howard is silent regarding the retroreflective property comprises a phase retardation of the retroreflected light. 
Hill discloses the retroreflective property can comprises a phase retardation of the retroreflected light (Para. 71: Phase retardation at the reflecting surfaces of the  retroreflector) & (Also see Para. 61 & 63).
At the time of filling, it would have been obvious to use retroreflective property to detect vehicle information in an autonomous vehicle based on the light reflection on the surface. The communication capabilities available could aid in identification and communication between the road sign and a vehicle.
Regarding claim 15, Claim 15 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 16, Claim 16 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 17, Claim 17 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 2, Howard discloses the object is the retroreflective article (Fig. 5: Sing having retroreflective materials/ sheeting) & (Para. 46-48 & 99-100).
Regarding claim 3, Howard discloses the at least one operation is a first operation, wherein determining the first set of information based at least in part on the at least one retroreflective property of the retroreflective article comprises: determining a value that corresponds to the at least one retroreflective property (Para. 47-48 & 58: The encoded values depend on the state of the optical elements, which depends on the intensity of the retroreflected light); and performing a second operation based at least in part on the value while a particular distance between the light capture device and the retroreflective article is greater than the second distance and less than the first distance (Para. 46- 47 & 58 & 99-100: The encoded values depend on the state of the optical elements, which depends on the intensity of the retroreflected light; an operation is also performed based on the first encoded value and before receiving the second image, i.e. while the distance between the light capture device and the retroreflective article is greater than the second distance and less than the first distance).
Regarding claim 4, Howard discloses the spatially resolvable property of the object is a visual feature of the article (Fig. 2A: Object property & Fig. 2B: the optical codes are visual features) & (Para. 46-48).  
Regarding claim 5, Howard discloses the visual feature of the object is a shape or color of the article (Fig. 2A & Fig. 2B: shape or color of the article).
Regarding claim 6, Howard discloses the spatially resolvable property of the object is an optical pattern embodied on the object (Fig. 1 & 2 & 4A: optical pattern embodied on the object).  
Regarding claim 7, Howard discloses the computing device is included in a vehicle to control the operation of the vehicle (Para. 70: Vehicle network control operation & Para. 200: Autonomous vehicle).  
Regarding claim 8, Howard discloses performing at least one operation based at least in part on the second set of information comprises changing an operation of a vehicle (Para. 97: Multiple operation of the vehicle based on multiple info).  
Regarding claim 9, Howard discloses the retroreflective property is at least one of a wavelength or light intensity of the retroreflected light (Para. 58 & 179: Light intensity & Para. 50: Wavelength).  
Regarding claim 13, Howard discloses the retroreflective property is based at least in part on a filter embodied on the retroreflective article (Para. 50: Retroreflective layer- 320 beneath layer 340. Having filter, retroreflection).
Regarding claim 14, Howard discloses the retroreflective property is based at least in part on a filter embodied on the light capture device (Para. 50: retroreflective property is based on a filter & Para. 69: the machine vision system includes a filter to increase sensor sensitivity)

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Howard (Pub No. US WO2018/064198), in view of Hill (Pub No. 2006/0001888) and further in view of Hadi (Pub No. 2020/0292735 with Provisional application 62/569396). 
Regarding claim 10, Howard is silent regarding the first set of information is interpretable based on a combination of the first spectral response and a second spectral response.  
Hadi discloses the first set of information is interpretable based on a combination of the a first spectral response and a second spectral response (Para. 113: Pattern overlapped interpreted together[Wingdings font/0xE0] information is interpretable based on a combination of the a both spectral response).  
At the time of filling, it would have been obvious to interpret combination of light pattern to determine different light intensity.  
Regarding claim 11, Howard is silent regarding the retroreflective article comprises: a retroreflective substrate; and an optical pattern embodied on the retroreflective substrate, the optical pattern comprising a first optical sub-pattern and a second optical sub-pattern, wherein the optical pattern represents a set of information that is interpretable based on a combination of the first optical sub-pattern that is visible in a first light spectrum and the second optical sub-pattern that is visible in a second light 3Application No.:spectrum, wherein the first and second light spectra are different.  
	In a similar field of endeavor, Hadi discloses the optical pattern comprising a first optical sub-pattern and a second optical sub-pattern (Para. 68 & Fig. 2: A retroreflective surface and a lens covering the retroreflective surface to form a face comprising a plurality of regions), wherein the optical pattern represents a set of information that is interpretable based on a combination of the first optical sub-pattern that is visible in a first light spectrum and the second optical sub-pattern that is visible in a second light 3Application No.:spectrum, wherein the first and second light spectra are different (Para. 111:  Filter filtering optical pattern. Optical pattern with multiple information can interpret based on a combination of the first optical sub-pattern visible in a first light spectrum and the second optical sub-pattern visible in a second light 3Application No.:spectrum. In that case, the first and second light spectra are different).
	At the time of filling, it would have been obvious to use light filtering system to filter necessary light pattern to decode light spectrum to determine different light sources.  
Regarding claim 12, Howard is silent regarding the first spectral response is within a first light spectrum and the second spectral response is within a second light spectrum.  
Hadi discloses the first spectral response is within a first light spectrum and the second spectral response is within a second light spectrum (Para. 111: spectral response for the first and second light).  
At the time of filling, it would have been obvious to determine spectrum response for different light to detect the light source related to the object. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD K TALUKDER/Primary Examiner, Art Unit 2648